         Case 3:19-cv-01946-IM        Document 1     Filed 11/29/19    Page 1 of 15




Jon M. Egan, OSB 002467
Jegan@eganlegalteam.com
Jon M. Egan, PC
547 Fifth Street
Lake Oswego, OR 97034-3009
Telephone: (503) 697-3427
Fax: (866) 311-5629
Attorney for Plaintiff



                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION



KEON ZARRABI,                                       Case No.
                             Plaintiff,
              vs.
                                                    CLASS AND COLLECTIVE ACTION
OCTAVIAN JURJ and BRITTANY                          COMPLAINT
JURJ, individuals; H3RITAGE, INC., an
Oregon corporation; and TILT 1 LLC, TILT
2 LLC, and TILT 3 LLC, Oregon limited
liability companies,                                Demand for Jury Trial
                             Defendants.

    COMPLAINT—INDIVIDUAL AND CLASS AND COLLECTIVE ACTION

   Plaintiff Keon Zarrabi complains as follows against Octavian Jurj, Brittany Jurj,

H3ritage, Inc., Tilt 1 LLC, Tilt 2 LLC, and Tilt 3 LLC (collectively, “TILT”). Unless

otherwise specifically limited herein, all facts, claims for relief, and causes of action are

alleged against each and every defendant.

                             PRELIMINARY STATEMENT

                                              1.

   This is an individual and class and collective action under state and federal laws for

certain present and former employees of TILT to recover unpaid minimum wages,


Class and Collective Allegation Complaint                                               Page 1
         Case 3:19-cv-01946-IM       Document 1     Filed 11/29/19    Page 2 of 15




stolen tips, liquidated damages, statutory penalties, and prejudgment interest. All

allegations herein are made to the best of plaintiff’s and his counsel’s good-faith

knowledge, information and belief, based upon the evidence available to them at this

time, before the parties have had the chance to conduct full discovery, and plaintiff

reserves the right to amend the allegations following completion of discovery.

                            JURISDICTION AND VENUE

                                             2.

   This Court has jurisdiction over the subject matter of this complaint pursuant to 29

U.S.C. § 216 (Fair Labor Standards Act (“FLSA”)), 28 U.S.C. § 1331 (Federal Question),

28 U.S.C. § 1337 (Actions arising under acts of Congress relating to commerce), and 28

U.S.C. § 1367 (Supplemental Jurisdiction).

                                             3.

   Venue is proper in the District of Oregon pursuant to 28 U.S.C. § 1391(b) because

plaintiff and the class and collective members were employed by TILT in this district,

and the acts and omissions that are the subject of this suit transpired in this district.

                                         PARTIES

                                             4.

   At all material times, plaintiff was a resident and citizen of the State of Oregon. At all

material times, plaintiff and the class and collective members were employees of TILT.

                                             5.

   Defendants Octavian Jurj and Brittany Jurj own and operate H3ritage, Inc., Tilt 1

LLC, Tilt 2 LLC, and Tilt 3 LLC and at all material times herein acted directly and

indirectly on behalf of those entities with regard to the violations outlined herein. These

defendants were and are joint employers of plaintiff and the class members, as well as



Class and Collective Allegation Complaint                                             Page 2
          Case 3:19-cv-01946-IM     Document 1     Filed 11/29/19    Page 3 of 15




the collective members. On information and belief, Oregon companies H3ritage, Inc.,

Tilt 1 LLC, Tilt 2 LLC, and Tilt 3 LLC share common management, general management,

bookkeepers, employees, business locations, storage, business supplies, payroll, billing,

employee handbook, and many other aspects of operations.

                    FACTS CONSTITUTING CLAIMS FOR RELIEF

                                            6.

   TILT failed to pay the applicable Oregon minimum wage to its employees for their

hours worked. This included paying the old minimum wage rate for all hours in a pay

period during which the statutory minimum wage rate rose, when some of the pay

period fell within the new higher minimum-wage rate.

                                            7.

   Under Oregon law, employers are only authorized to deduct amounts from

employees’ wages that are required by law. Yet on numerous occasions, TILT deducted

all or part of the employer’s share of Social Security and Medicare taxes from their

employees’ wages, including by rounding up instead of down in violation of applicable

tax regulations. In addition, TILT deducted excessive amounts from employee wages on

several occasions based on the wrong Oregon state assessment rates. Those deductions

were all illegal.

                                            8.

   By collecting all tips and gratuities of all employees for the purpose of redistributing

them, defendants became the bailor, fiduciary, and trustee of those funds, holding them

in trust for the proper recipients. Further, defendants have a statutory duty to keep

personnel files, and to track employees’ time and pay records, and to produce such

records to employees upon demand. As such, defendants owe plaintiff a duty to render



Class and Collective Allegation Complaint                                            Page 3
         Case 3:19-cv-01946-IM       Document 1      Filed 11/29/19    Page 4 of 15




an account showing in detail the time, pay, and tips taken in and expended, when, to

whom, and for what purpose, and that the account rendered and expenditures claimed

were correct, just, and necessary.

                                              9.

   Plaintiff and the class members are entitled to a full accounting of the tips and

gratuities received and/or paid out by defendants.

                                             10.

   TILT required employees to put all tips and gratuities into a tip pool. TILT kept all of

the tip pool documents secret, so that no one knew whether or when those moneys ever

got paid, or to whom. The employees simply had to trust TILT to distribute the tip pool

money correctly and not take advantage of them. TILT was thus in the position of bailor,

fiduciary, and trustee with regard to those tip pool funds. The tip pool funds constituted

a specific, earmarked fund capable of identification, held in trust for the beneficiary

employees. TILT required Plaintiff and the class and collective members to participate

in an illegal tip pool, in which tips were taken from those to whom they were given and

allegedly given to employees who worked in non-customarily tipped occupations and/or

managers, supervisors, and one or more statutory employers. TILT also exercised

proprietary control over all of the funds in the tip pool, retaining the ability to refuse

participation to employees who had not yet completed training, who were deemed not to

be successfully performing their job functions, who were decided not to be complying

with company policies or procedures, or who were otherwise not “acting in a way that

reflects the core vision and values of Tilt.” TILT also retained the right to remove

employees from the tip pool as discipline, for poor performance, attendance, or any

other unspecified violations of company policy, and to refuse distributions to employees



Class and Collective Allegation Complaint                                              Page 4
         Case 3:19-cv-01946-IM      Document 1     Filed 11/29/19     Page 5 of 15




who quit or were terminated when owed tips. TILT also kept some of those tips that it

was purportedly giving to back-of-the-house staff, including through deducting

comps/discounts, gift card sales, walkouts, to-go sales, and “administrative and

processing fees” from the tip pool. And even within this illegal mandatory tip pool, TILT

changed the distribution without informing the employees, to give more and more of the

tip pool to the back of the house rather than paying them market wages.

                            COLLECTIVE ALLEGATIONS

                                            11.

   TILT engaged in acts and practices that violated the collective members’ rights under

the FLSA. In addition to bringing this action individually on behalf of himself, therefore,

plaintiff also brings this action on behalf of all current and former employees who are

similarly situated. Plaintiff alleges that he and the other collective members received less

than the tips that were due to them under 29 U.S.C. § 203(m)(2)(B) as a result of the

nonpayments indicated herein, and that he and each of the other members of the

collective received less than the applicable federal minimum wage, when those wages

were due, for at least one workweek while in TILT employ, in violation of § 6 of the

FLSA (29 U.S.C. § 206). Obviously, for plaintiff and any other employee who worked in

excess of 40 hours in a given workweek, the same nonpayments will also result in an

overtime violation under § 7 of the FLSA (29 U.S.C. § 207). Plaintiff and the other

collective members are similarly situated in all relevant respects.

                                CLASS ALLEGATIONS

                                            12.

   TILT engaged in acts and practices that violated the Oregon class members’ rights.

This action is brought on behalf of all current and former Oregon employees of TILT.



Class and Collective Allegation Complaint                                             Page 5
        Case 3:19-cv-01946-IM      Document 1      Filed 11/29/19    Page 6 of 15




                                    NUMEROSITY

                                            13.

   On information and belief, the class is so numerous that joinder of all members is

impractical, consisting of an estimated 100 or more employees.

                                   COMMONALITY

                                            14.

   There are questions of law and fact common to the class, which predominate over

any issues involving only individual class members. The principal questions are:

      a. Whether paying employees the previous statutory minimum wage for all

          hours worked during a pay period in which some of the hours were worked

          after the statutory minimum wage had risen violates Oregon minimum-wage

          law;

      b. Whether rounding certain purported tax deductions up instead of down or

          continuing to deduct a state assessment at the previous higher rate after the

          applicable rate had dropped resulted in a statutory wrongful deduction

          and/or underpayment of the Oregon minimum wage and/or overtime and/or

          failure to pay employees all earned and unpaid wages within the statutory

          deadline upon termination of their employment;

      c. What defendants’ tip policy was, whether that policy comports with applicable

          state and federal law, whether and to what extent the class members are

          entitled to the tips and gratuities that are left for them by the customers, what

          the terms of any tip pool agreement were, whether any employer breached

          that agreement, whether any employer’s acquisition of those tips and

          gratuities constitutes a bailment or trust or fiduciary relationship, whether



Class and Collective Allegation Complaint                                           Page 6
       Case 3:19-cv-01946-IM       Document 1       Filed 11/29/19   Page 7 of 15




        any employer taking those tips and gratuities exercised unlawful dominion

        and control over those tips and gratuities so as to justly be required to repay

        the full value of the property, whether those tips and gratuities were obtained

        by any employer under duress, whether the theft constitutes unjust

        enrichment, whether ex aequo et bono any employer should have to pay the

        stolen tip amounts to the class members, and whether non-economic and/or

        punitive damages are appropriate; and

     d. Whether the above violations were willful, what remedies are available for the

        alleged violations, and which defendants are liable for which damages under

        state and federal joint employer theories.

                                     TYPICALITY

                                              15.

     Plaintiff’s claims are typical of those of the other class members because:

     a. Plaintiff is a member of the class.

     b. Plaintiff’s claims stem from the same practice or course of conduct that forms

       the basis for the class claims.

     c. All of the class members’ claims are based on the same facts and legal theories.

     d. There is no antagonism between the interests of Plaintiff and the class

       members, because their claims are for damages provided to each class member

       by statute or the common law.

     e. The injuries that Plaintiff suffered are similar to the injuries that the class

       members suffered, and they are relatively small compared to the expense and

       burden of individual prosecutions of this litigation.

     f. The prosecution of separate actions by the class members could either result in



Class and Collective Allegation Complaint                                             Page 7
         Case 3:19-cv-01946-IM        Document 1   Filed 11/29/19    Page 8 of 15




         inconsistent adjudications establishing incompatible pay practices or, as a

         practical matter, dispose of the legal claims of class members who are not

         parties to such separate adjudications.

              ADEQUACY OF REPRESENTATION BY PLAINTIFF

                                            16.

      Plaintiff will fairly and adequately protect the interests of the class because:

      a. There is no conflict between Plaintiff’s claims and those of the other class

         members.

      b. Plaintiff has retained counsel experienced in handling class and collective

         actions involving wage and hour law and tip theft, who will vigorously

         prosecute this litigation.

      c. Plaintiff’s claims are typical of the claims of class members in that their claims

         stem from the same practice and course of conduct that forms the basis of the

         class claims.

                              FIRST CAUSE OF ACTION

               Oregon unpaid wages (non-federal-tax-based claims only)

                                            17.

   All previous paragraphs are incorporated by reference herein.

                                            18.

   Pursuant to ORS 652.120, TILT was required to pay plaintiff and the class members

all wages due, when those wages were due, but willfully failed to do so.

                                            19.

   Plaintiff and the class members are entitled to collect the wages due in an amount to

be proven at trial, together with attorney fees and costs per ORS 652.200, as well as



Class and Collective Allegation Complaint                                            Page 8
         Case 3:19-cv-01946-IM        Document 1   Filed 11/29/19    Page 9 of 15




pre-judgment interest.

                                 SECOND CAUSE OF ACTION

                                    Oregon minimum wage

                                             20.

   All previous paragraphs are incorporated by reference herein.

                                             21.

   Pursuant to ORS 653.025, TILT was required to pay plaintiff and the other class

members at least the amount of the applicable Oregon minimum wage for hours worked

during the time that that minimum wage was applicable, when those wages were due,

but willfully failed to do so.

                                             22.

   Plaintiff and the other class members are entitled to collect the difference between

the wages received when due and the Oregon minimum wages due in an amount to be

proven at trial, together with attorney fees and costs, as well as pre- judgment interest

and the 30 days of statutory penalty wages provided by ORS 653.055 and 652.150.

                                 THIRD CAUSE OF ACTION

                                     Wrongful deductions

                                             23.

   All previous paragraphs are incorporated by reference herein.

                                             24.

   Pursuant to ORS 652.610, TILT was prohibited from deducting certain amounts

from plaintiff’s and the class members’ paychecks but willfully did so.

                                             25.

   Plaintiff and the class members are entitled to the greater of $200 statutory damages



Class and Collective Allegation Complaint                                            Page 9
         Case 3:19-cv-01946-IM       Document 1    Filed 11/29/19   Page 10 of 15




or actual damages in an amount to be proven at trial, pursuant to ORS 652.615, together

with attorney fees, costs, and pre-judgment interest.

                                 FOURTH CAUSE OF ACTION

                          Oregon unpaid wages upon termination

                                            26.

   All previous paragraphs are incorporated by reference herein.

                                            27.

   Pursuant to ORS 652.140, TILT was required to pay Plaintiff and the class members

all earned and unpaid wages by the statutory deadline upon termination of employment

but willfully failed to do so.

                                            28.

   Plaintiff and the class members are entitled to collect all wages remaining due, in an

amount to be proven at trial, together with attorney fees and costs per ORS 652.200, as

well as pre-judgment interest, and the 30 days of statutory penalty wages provided by

ORS 652.150.

                                 FIFTH CAUSE OF ACTION

                                        Conversion

                                            29.

   All previous paragraphs are incorporated by reference herein.

                                            30.

   By misappropriating the tip pool funds entrusted to them, defendants exercised

unlawful dominion and control over the property, which completely interfered with the

employees’ right to control it, so that defendants may justly be required to repay the full

value of the property. This breach of bailment contract and of trust and of fiduciary



Class and Collective Allegation Complaint                                           Page 10
        Case 3:19-cv-01946-IM       Document 1     Filed 11/29/19   Page 11 of 15




responsibilities qualifies as, and is enforceable as, conversion.

                                             31.

   Plaintiff and the class members are entitled to recover the value of the property

tortiously converted, in addition to pre-judgment interest and non-economic and

punitive damages.

                              SIXTH CAUSE OF ACTION

                                    Breach of contract

                                            32.

   All previous paragraphs are incorporated by reference herein.

                                            33.

   Defendants told plaintiff and the class members upon their hire that they would be

paid minimum wage plus gratuities. Further, defendants’ employment contract with

plaintiff and the class members included a share of the tip pool as determined by a pre-

existing formula. Defendants breached that material term of the contract, by changing

those distribution shares without informing or seeking permission for the change, which

proximately caused monetary damage to plaintiff and the class members.

                                            34.

   Plaintiff and the class members are therefore entitled to the difference between the

tip pool share they received and that which they were promised.

                            SEVENTH CAUSE OF ACTION

                  Tortious breach of duty of good faith and fair dealing

                                            35.

   All previous paragraphs are incorporated by reference herein.




Class and Collective Allegation Complaint                                           Page 11
        Case 3:19-cv-01946-IM      Document 1     Filed 11/29/19    Page 12 of 15




                                            36.

   Because defendants collected all tips and gratuities from employees for the purpose

of redistributing them, they had a special bailor/fiduciary/trustee relationship with the

intended recipients, involving a heightened duty of care beyond and independent from

that of a simple employment contract. Thus, defendants’ intentional action to deprive

plaintiff and the class members of their expected contractual benefits was a tortious

breach of the duty of good faith and fair dealing, and of defendants’ fiduciary

obligations, which proximately caused plaintiff and the class members economic and

noneconomic damage.

                                            37.

   Plaintiff and the class members are therefore entitled to economic and noneconomic

damages, as well as pre-judgment interest and punitive damages.

                            EIGHTH CAUSE OF ACTION

                                   Unjust enrichment

                                           38.

   All previous paragraphs are incorporated by reference herein.

                                            39.

   Defendants have failed to pay to plaintiff and the class members tip pool money to

which they are rightfully entitled, and defendants have been directly and indirectly

unjustly enriched and benefited thereby, and equity and good conscience demand that

plaintiff and the class members’ money be returned.

                                           40.

   Plaintiff and the class members are entitled to recover in restitution the money

unlawfully taken from them, in an amount to be proven at trial, in addition to pre-



Class and Collective Allegation Complaint                                           Page 12
         Case 3:19-cv-01946-IM     Document 1     Filed 11/29/19    Page 13 of 15




judgment interest.

                             NINTH CAUSE OF ACTION

                                 Money had and received

                                            41.

   All previous paragraphs are incorporated by reference herein.

                                            42.

   Defendants have failed to pay to plaintiff and the class members tip pool money to

which ex aequo et bono they are rightfully entitled, and equity and good conscience

demand that plaintiff and the class members’ money be returned to them by defendants.

                                            43.

   Plaintiff and the class members are entitled to the money unlawfully withheld from

them, in an amount to be proven at trial, in addition to pre-judgment interest and

punitive damages.

                             TENTH CAUSE OF ACTION

                                      FLSA tip theft

                                            44.

   All previous paragraphs are incorporated by reference herein.

                                            45.

   Pursuant to 29 USC § 203(m)(2)(B), TILT was required to pay Plaintiff and the

collective members all of their tips, or if a tip pool was mandatory, was required to

ensure that no managers, supervisors, or other statutory employers took part in such tip

pool. It failed to do so.

                                            46.

   Plaintiff and the collective members are entitled to collect the difference between the



Class and Collective Allegation Complaint                                           Page 13
         Case 3:19-cv-01946-IM     Document 1      Filed 11/29/19   Page 14 of 15




tips received and the tips due in an amount to be proven at trial, in addition to

liquidated damages in the same amount, together with attorney fees and costs of the

action pursuant to 29 USC § 216(b).

                             ELEVENTH CAUSE OF ACTION

                                  FLSA minimum wage

                                            47.

   All previous paragraphs are incorporated by reference herein.

                                            48.

   Pursuant to 29 USC § 206, TILT was required to pay plaintiff and the collective

members at least the applicable federal minimum wage when those wages were due, but

willfully failed to do so.

                                            49.

   Pursuant to 29 USC § 216(b), plaintiff and the collective members are therefore

entitled to any unpaid federal minimum wages, plus liquidated damages, and attorney

fees, costs, and disbursements.

                             TWELFTH CAUSE OF ACTION

                                        Accounting

                                            50.

   All previous paragraphs are incorporated by reference herein.

                                            51.

   By collecting all tips and gratuities of all employees for the purpose of redistributing

them according to the agreed-upon formula, defendants became the bailor, fiduciary,

and trustee of those funds, holding them in trust for the proper recipients. As such,

defendants owe plaintiff and the class members a duty to render an account showing in



Class and Collective Allegation Complaint                                           Page 14
        Case 3:19-cv-01946-IM      Document 1     Filed 11/29/19    Page 15 of 15




detail the items taken in and expended, when, to whom, and for what purpose, and that

the account rendered and expenditures claimed were correct, just, and necessary.

                                            52.

   Plaintiff and the class members are therefore entitled to a full accounting of the tips

and gratuities received and/or paid out by defendants, and to an equitable award of any

amounts to which such accounting demonstrates that they are entitled.

                        THIRTEENTH CAUSE OF ACTION

                                  Declaratory judgment

                                            53.

   All previous paragraphs are incorporated by reference herein.

                                           54.

   Plaintiff and the class members are entitled to a declaratory judgment declaring

TILT’s violations as outlined above.

                                PRAYER FOR RELIEF

WHEREFORE, plaintiff requests that the Court award such damages as set forth

above and in amounts to be proven at trial; award attorney fees, costs and expenses; and

order such further or alternative relief as the Court deems appropriate.

DATED this 29th day of November, 2019
                                                    JON M. EGAN, P.C.

                                                    s/ Jon M. Egan
                                                    ______________
                                                    JON M. EGAN, OSB # 002467
                                                    Attorney for Plaintiff


                                                    s/ Keon Zarrabi 11/29/2019
                                                    ______________
                                                    Keon Zarrabi




Class and Collective Allegation Complaint                                           Page 15
